[a1216884615southerncr_image1.gif]

 












Southern Cross WEX 2015-1 Trust Class A Facility Deed
Dated      28 April 2015
Perpetual Corporate Trust Limited (ABN 99 000 341 533) in its capacity as
trustee of the Southern Cross WEX 2015-1 Trust (“Trustee”)
The Bank of Tokyo-Mitsubishi UFJ, Ltd. (ABN 75 103 418 882) (“Manager”)
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Sydney Branch (ABN 75 103 418 882)
(“Class A Facility Provider”)






















King & Wood Mallesons
Level 61
Governor Phillip Tower
1 Farrer Place
Sydney NSW 2000
Australia
T +61 2 9296 2000
F +61 2 9296 3999
DX 113 Sydney
www.kwm.com


Details1

--------------------------------------------------------------------------------

Part 1 The Facility3
1The Facility and Commitment    3
1.1Class A Facility Provider to subscribe for each Class A Note    3
1.2Maximum accommodation    3

--------------------------------------------------------------------------------

2Utilisation of the Facility    3
2.1Number of issues    3
2.2Requesting issue of Class A Notes    3
2.3Effect of a Drawdown Notice    3
2.4Conditions to all issues    3
2.5Benefit of conditions    4
2.6Use of proceeds    4

--------------------------------------------------------------------------------

3Class A Notes    4
3.1Subscription and issue    4
3.2Trustee’s obligations    5
3.3Excluded issue    5
3.4Transfer of Class A Notes    5

--------------------------------------------------------------------------------

Part 2 Interest, Fees and redemption6
4Interest    6
5Redemption and early redemption    6
5.1Final redemption    6
5.2Early redemption    6
5.3Break Costs    6
5.4Early redemption and the Commitment    6

--------------------------------------------------------------------------------

Part 3 Standard terms7
6Payments    7
6.1Manner of payment    7
6.2Withholding Tax    7
6.3Gross-up    7
6.4Currency of payment    7
6.5Total Amount Owing    8

--------------------------------------------------------------------------------

7Cancellation and Increases    8
7.1Cancellation    8
7.2Increase    8

--------------------------------------------------------------------------------

8Extension of facility    8
8.1Extension    8
8.2Agreement to Extend    8
8.3Condition to extension    8

--------------------------------------------------------------------------------

9Representations and warranties    9
9.1Representations and warranties    9
9.2Repetition of representations and warranties    10
9.3Reliance    10
9.4Representations and warranties    10

--------------------------------------------------------------------------------

10Event of Default    11
11Undertakings    11
11.1Trustee’s specific undertakings    11
11.2Manager specific undertakings    11

--------------------------------------------------------------------------------

12Increased costs    12
12.1Indemnification    12
12.2Possible minimisation    13

--------------------------------------------------------------------------------

13Illegality or impossibility    13
13.1Class A Facility Provider’s right to suspend or cancel    13
13.2Extent and duration    14
13.3Notice requiring early redemption    14
13.4Class A Facility Provider to seek alternative funding method    14

--------------------------------------------------------------------------------

14Acknowledgment of Trust Deed and General Security Agreement    14
14.1Trust Deed and General Security Agreement    14
14.2Bound    14

--------------------------------------------------------------------------------

15Costs and indemnities    15
15.1What Trustee agrees to pay    15
15.2Indemnity    15
15.3Items included in loss, liability and Costs    16
15.4Payment of third party losses    16
15.5Currency conversion on judgment debt    16

--------------------------------------------------------------------------------

16GST    17
16.1Consideration GST exclusive    17
16.2Payment of GST    17
16.3Reimbursements    17
16.4Interpretation    17

--------------------------------------------------------------------------------

17Interest on overdue amounts    17
17.1Compounding    17
17.2Interest following judgment    18

--------------------------------------------------------------------------------

18Obligations in relation to offer or sale of the Class A Notes    18
18.1No disclosure document    18
18.2Restrictions on offer and sales of Class A Notes    18
18.3Class A Facility Providers to observe laws    18

--------------------------------------------------------------------------------

19Dealing with interests    18
19.1No dealing by Trustee    18
19.2Dealings by Class A Facility Provider    19

--------------------------------------------------------------------------------

20Notices    19
20.1Form    19
20.2Delivery    19
20.3When effective    19
20.4Receipt – postal    19
20.5Receipt – fax    19
20.6Receipt – email    20
20.7Receipt – general    20
20.8Waiver of notice period    20
20.9Change of Details    20
20.10Exception to email    20

--------------------------------------------------------------------------------

21General    20
21.1Prompt performance    20
21.2Consents    20
21.3Set-off    20
21.4Discretion in exercising rights    21
21.5Partial exercising of rights    21
21.6No liability for loss    21
21.7Conflict of interest    21
21.8Remedies cumulative    21
21.9Indemnities    21
21.10Rights and obligations are unaffected    21
21.11Inconsistent law    21
21.12Supervening legislation    21
21.13Variation and waiver    22
21.14Confidentiality    22
21.15Further steps    22
21.16Counterparts    22
21.17Governing law    22
21.18Serving documents    23

--------------------------------------------------------------------------------

22Limitation of Liability    23
23Australian Financial Services Licence    23
24Interpretation    23
24.1Definitions    23
24.2Other definitions    26
24.3Interpretation    26
24.4Limitation    26
Schedule 1 - Drawdown Notice (clause 2)    28
Schedule 2 - Transfer of Class A Notes (clause 3.4)30
Signing page34








--------------------------------------------------------------------------------




Details
Interpretation – definitions are at the end of the General terms
Parties
Trustee, Manager and Class A Facility Provider
Trustee
Name
Perpetual Corporate Trust Limited in its capacity as trustee of the Southern
Cross WEX 2015-1 Trust
ABN
99 000 341 533
 
Address
Level 12, Angel Place
123 Pitt Street
Sydney NSW 2000
 
Telephone
61 2 9229 9000
 
Email
SecuritisationOps@perpetual.com.au
 
Attention
Manager, Transaction Manager, Capital Markets and Fiduciary Services
Manager
Name
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
ABN
75 103 418 882
 
Address
Level 25, The Gateway
1 Macquarie Place
Sydney NSW 2000
 
Telephone
61 2 9296 1224
 
Fax
61 2 9247 8322
 
Attention
Manager
Class A Facility Provider
Name
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Sydney Branch
ABN
75 103 418 882
Address
Level 25, The Gateway
1 Macquarie Place
Sydney NSW 2000
 
Telephone
61 2 9296 1224
 
Fax
61 2 9247 8322
 
Attention
Manager
Facility
Description
364 day revolving facility, subject to extension
 
Commitment
A$125 million, as reduced by the total of all cancellations under this document
and as increased in accordance with this document.


ࣩ King & Wood Mallesons
12164631_8
Southern Cross WEX 2015-1 Trust Class A Facility Deed


2






--------------------------------------------------------------------------------




 
Availability Period
The period from the date of this document to the date which is 364 days after
the date of this document subject to any extensions under clause 8.1
(“Extensions”).
 
Final Maturity Date
The last day of the Availability Period.
 
Interest Rate
Bank Bill Rate plus the Margin.
 
Margin
means the margin set out in the Receivables Acquisition and Servicing Agreement.
 
Interest Periods (clause 4)
In respect of each Class A Note, the period from and including an Interest
Payment Date to, but excluding, the following Interest Payment Date, provided
that in respect of the first Interest Period for each Class A Note issued on a
Business Day other than an Interest Payment Date, the Interest Period shall be
the period from and including the first Drawdown Date of that Class A Note to,
but excluding, the immediately following Interest Payment Date.
 
Purpose
To fund:
(a) the acquisition and continued holding of Receivables by the Trustee; and
(b) the investment by the Trustee in Authorised Investments.
 
Aggregate minimum issue amount
Minimum A$500,000.
 
Early redemption (clause 5)
Full and partial redemptions are permitted under clause 5.2 (“Early
redemption”).
Governing law
New South Wales
Date of deed
See Signing page





Part 1 The Facility

--------------------------------------------------------------------------------

1
The Facility and Commitment

1.1
Class A Facility Provider to subscribe for each Class A Note

The Class A Facility Provider agrees to provide the financial accommodation as
required under this document by subscribing for each Class A Note to be issued
by the Trustee under the Transaction Documents and agreeing to fund increases in
the Invested Amount of an existing Class A Note.
1.2
Maximum accommodation

The Class A Facility Provider agrees to ensure that the Class A Facility
Principal Outstanding does not exceed the Commitment.

--------------------------------------------------------------------------------

2
Utilisation of the Facility

2.1
Number of issues

The Trustee need not use the Facility. However, if the Facility is used, the
Facility may only be used by the issue of one or more Class A Notes or by
increasing the Invested Amount of an existing Class A Note.
2.2
Requesting issue of Class A Notes

If the Manager determines that the Class A Facility Provider will be required to
fund a Drawdown in accordance with the Transaction Documents, the Class A
Facility Provider will give a Drawdown Notice to the Manager and the Trustee not
less than 2 Business Days’ prior to the proposed Drawdown Date.
2.3
Effect of a Drawdown Notice

A Drawdown Notice is effective when both the Manager and the Trustee actually
receive it in legible form. An effective Drawdown Notice is irrevocable.
2.4
Conditions to all issues

The Class A Facility Provider need not fund a Drawdown unless:
(a)
the Drawdown is to be made during the Availability Period; and

(b)
the Utilised Commitment for the Facility after funding such Drawdown would not
be greater than the Commitment; and

(c)
the Manager has confirmed that the security interests created under the
Transaction Documents remain perfected under the PPSA. For the avoidance of
doubt, the Manager is entitled to rely on a legal opinion from its counsel for
the purposes of making such confirmation; and

(d)
the Manager has confirmed that the representations and warranties in clause 9
(“Representations and warranties”) and in the Drawdown Notice and the statements
in the Drawdown Notice are correct and not misleading at the date of the
Drawdown Notice and at the Drawdown Date; and

(e)
the Manager has confirmed that no Amortisation Event, Potential Amortisation
Event or Event of Default in respect of the Trust continues unremedied, or would
result from the accommodation being provided; and

(f)
the Class A Facility Provider has received all other documents and other
information it reasonably requests; and

(g)
immediately following the Drawdown, the Class A Note Proportion is not greater
than the Maximum Class A Note Proportion; and

(h)
the proposed Drawdown Date is a Payment Date.

2.5
Benefit of conditions

Each condition to subscription is for the sole benefit of the Class A Facility
Provider and may be waived by the Class A Facility Provider.
2.6
Use of proceeds

The Trustee must apply the proceeds of each issue of Class A Notes in accordance
with clause 3.3(a)(ii) (“Purchase Price”) or 3.4(c) (“Monthly rebalancing”) of
the Receivables Acquisition and Servicing Agreement (as applicable).

--------------------------------------------------------------------------------

3
Class A Notes

3.1
Subscription and issue

Subject to clause 2.4 (“Conditions to all issues”), each of the Class A Facility
Provider, the Manager and the Trustee agree that on each Drawdown Date:
(a)
the Class A Facility Provider will fund a Drawdown by providing the proposed
amount specified in the relevant Drawdown Notice;

(b)
the Manager will notify the Trustee of the initial Invested Amount of the Class
A Notes to be issued or the increase in the Invested Amount of the Class A Notes
(as applicable); and

(c)
the Trustee will:

(i)
in the case of the first Drawdown, issue to the Class A Facility Provider, one
or more Class A Notes which has an initial Invested Amount equal to; and

(ii)
in respect of any other Drawdown:

(A)
unless paragraph (B) applies, increase the Invested Amount of an existing Class
A Note issued to the Class A Facility Provider by an amount equal to; or

(B)
if requested by the Class A Facility Provider in the Drawdown Notice, issue to
the Class A Facility Provider one or more Class A Notes which have an initial
Invested Amount equal to,

the proposed amount specified in the relevant Drawdown Notice.
Each Class A Note is issued on the conditions set out in the Supplementary Terms
Notice and this document by the Trustee entering each Class A Note in the Class
A Note Register.
3.2
Trustee’s obligations

On receipt of any payment from the Class A Facility Provider in accordance with
a Drawdown Notice under this clause 3 (“Class A Notes”), the Trustee must issue
the Class A Notes or make the increase in the Invested Amount of existing Class
A Notes referred to in clause 3.1 (“Subscription and issue”) by entering the
applicable details in the Class A Note Register.
3.3
Excluded issue

The Class A Facility Provider must ensure that the Class A Notes issued are only
issued, or any increase to the Invested Amount of existing Class A Notes is
made, in a manner which does not require disclosure to investors under Part 6D.2
of the Corporations Act or Chapter 7 of the Corporations Act and is otherwise in
accordance with all applicable laws.
3.4
Transfer of Class A Notes

All transfers of a Class A Note are regulated by, and subject to the provisions
in, Schedule 2 (“Transfer of Class A Notes”) of this document.
Part 2 Interest, Fees and redemption

--------------------------------------------------------------------------------

4
Interest

The Trustee agrees to pay interest on each Class A Note for each of its Interest
Periods at the Interest Rate. Interest:
(a)
accrues daily for each Class A Note at the Interest Rate at the first day of the
Interest Period on the Class A Facility Principal Outstanding for that Class A
Note on the relevant day from (and including) the first day of an Interest
Period to (but excluding) the last day of the Interest Period; and

(b)
is payable in arrears on each Interest Payment Date; and

(c)
is calculated on actual days elapsed and a year of 365 days.

--------------------------------------------------------------------------------

5
Redemption and early redemption

5.1
Final redemption

Subject to clause 5.2 (“Early redemption”), the Trustee agrees to redeem each
Class A Note issued by it on the Final Maturity Date.
5.2
Early redemption

The Trustee must apply all amounts available to it to repay the Invested Amount
of the Class A Notes in accordance with the Transaction Documents.
5.3
Break Costs

If the Class A Notes are redeemed in whole or part on a date other than the
Final Maturity Date, the Trustee agrees to pay to the Class A Facility Provider
any applicable Break Costs in addition to any other amounts payable by it.
5.4
Early redemption and the Commitment

The Commitment is not reduced by the amount of any early redemption of any of
the Class A Notes.
Part 3 Standard terms

--------------------------------------------------------------------------------

6
Payments

6.1
Manner of payment

Despite any other provision of a Transaction Document in respect of the Trust,
the Trustee agrees to make payments (including by way of reimbursement) under
this document or any Class A Note:
(a)
on the due date (or, if that is not a Business Day, as modified in accordance
with the Modified Following Business Day Convention unless that day falls after
the Final Maturity Date, in which case, on the previous Business Day); and

(b)
not later than 2:00pm in the place for payment; and

(c)
in Australian dollars in immediately available funds; and

(d)
in full without set-off or counterclaim, and without any withholding or
deduction in respect of Taxes unless such withholding or deduction is required
by law.

6.2
Withholding Tax

If a law requires the Trustee to withhold or deduct an amount in respect of
Taxes, or for or on account of FATCA, from a payment in respect of a Class A
Note, the Trustee agrees to withhold or deduct the amount and pay that amount to
the relevant Governmental Agency.
6.3
Gross-up

If the Trustee is required by law to make any withholding or deduction for or on
account of Tax (excluding FATCA) or otherwise on any payment under the Class A
Notes, it will pay to the Class A Facility Provider such additional amounts as
are necessary to ensure that the Class A Facility Provider receives and retains
(free and clear of any liability in relation to any such withholding or
deduction) a net sum equal to what it would have received and retained had no
such withholding or deduction been required. However, the Trustee is not
required to pay such additional amounts in respect of an Excluded Tax.
Notwithstanding any other clause of this Class A Facility Deed, if the Trustee,
or any other person through whom payments on the Class A Notes are made, is
required to withhold or deduct amounts under or in connection with, or in order
to ensure compliance with FATCA, the Trustee or that other person shall be
permitted to make such withholding or deduction and the Class A Facility
Provider will not be permitted to receive any gross up, additional amount or
other amount for such withholding or deduction.
6.4
Currency of payment

The Trustee waives any right it has in any jurisdiction to pay an amount other
than in the currency in which it is due. However, if the Class A Facility
Provider receives an amount in a currency other than that in which it is due:
(a)
it may convert the amount received into the due currency (even though it may be
necessary to convert through a third currency to do so) on the day and at such
rates (including spot rate, same day value rate or value tomorrow rate) as it
reasonably considers appropriate. It may deduct its usual Costs in connection
with the conversion; and

(b)
the Trustee satisfies its obligation to pay in the due currency only to the
extent of the amount of the due currency obtained from the conversion after
deducting the Costs of the conversion.

6.5
Total Amount Owing

Subject to the provisions of any Transaction Document in respect of the Trust,
the Trustee agrees to pay the Amount Owing on the Final Maturity Date under this
document.

--------------------------------------------------------------------------------

7
Cancellation and Increases

7.1
Cancellation

The Class A Facility Provider may cancel the Unutilised Commitment in whole or
in part by notifying the Trustee on or before the second Business Day before the
cancellation is to take effect. A partial cancellation must be at least
A$500,000 and a whole multiple of A$50,000. Once given, the notice is
irrevocable. The Commitment reduces by the amount of any cancellation.
7.2
Increase

The Class A Facility Provider may increase the Commitment by notice to the
Trustee. The Commitment and the Unutilised Commitment are increased by such
agreed amount.

--------------------------------------------------------------------------------

8
Extension of facility

8.1
Extension

Subject to clause 8.3 (“Condition to extension”), on or prior to a Renewal Date,
the Class A Facility Provider may consider whether it is prepared to extend the
then Availability Period beyond the end of the last day of the current
Availability Period. The Class A Facility Provider must inform the Trustee of
its willingness to extend the then current Availability Period and of the new
Renewal Date by no later than 4.00 p.m. (Sydney time) on the day 30 days prior
to the Renewal Date (or such other period as requested by the Class A Facility
Provider).
8.2
Agreement to Extend

If the Class A Facility Provider extends the Availability Period in accordance
with clause 8.1 (“Extension”), then the term of the Facility is extended with
effect only from the Renewal Date and the end of the Availability Period on that
Renewal Date becomes the date which is 364 days after (but not including) that
Renewal Date or such other period as may be agreed.
8.3
Condition to extension

The Class A Facility Provider may not extend the then Availability Period if the
Class B Facility Provider has notified the Trustee that it does not wish to
extend the then Availability Period (under and as defined in the Class B
Facility Deed). For the avoidance of doubt, if the Availability Period of the
Class B Facility is not extended in accordance with clause 8 (“Extension of
Facility”) of the Class B Facility Deed, any communication made by the Class A
Facility Provider in accordance with clause 8.1 (“Extension”) is deemed not to
have been made.

--------------------------------------------------------------------------------

9
Representations and warranties

9.1
Representations and warranties

Each of the Trustee (other than in respect of paragraphs (g), (h), (n) and (p))
and the Manager (other than in respect of paragraph (o) and (r)) represents and
warrants (except in relation to matters disclosed to the Class A Facility
Provider and accepted by the Class A Facility Provider in writing) that:
(c)
(incorporation and existence) it has been incorporated as a company limited by
shares in accordance with the laws of its place of incorporation, is validly
existing under those laws and has power and authority to carry on its business
as it is now being conducted; and

(d)
(power) it has power to enter into the Transaction Documents in respect of the
Trust to which it is a party and comply with its obligations under them; and

(e)
(no contravention or exceeding power) the Transaction Documents in respect of
the Trust and the transactions under them which involve it do not contravene its
constituent documents (if any) or any law or obligation by which it is bound or
to which any of its assets are subject, or cause a limitation on its powers or
the powers of its directors to be exceeded; and

(f)
(authorisations) it has in full force and effect the authorisations necessary
for it to enter into the Transaction Documents in respect of the Trust to which
it is a party, to comply with its obligations and exercise its rights under them
and to allow them to be enforced; and

(g)
(validity of obligations) its obligations under the Transaction Documents in
respect of the Trust are valid and binding and are enforceable against it in
accordance with their terms (subject to stamping, registration, general
principles of equity, the PPSA and laws affecting creditors’ rights generally);
and

(h)
(benefit) it benefits by entering into the Transaction Documents in respect of
the Trust to which it is a party; and

(i)
(litigation) there is no pending or threatened proceeding affecting it or any of
their assets before a court, authority, commission or arbitrator except those in
which a decision against it (either alone or together with other decisions)
would be insignificant; and

(j)
(default under law - Material Adverse Event) it is not in breach of a law or
obligation affecting any of them, the business carried on by them, or their
assets in a way which is, or is likely to have, a material adverse effect on its
business, assets or financial condition; and

(k)
(no immunity) it has no immunity from the jurisdiction of a court or from legal
process; and

(l)
(Encumbrance) it has taken no action to create any Encumbrance (other than those
created under or contemplated by the Transaction Documents); and

(m)
(Event of Default) in the case of the Trustee, so far as the Trustee is aware,
no Event of Default in respect of the Trust has occurred and is subsisting; and

(n)
(representations true) each of its representations and warranties contained in
any Transaction Document in respect of the Trust is true and correct when made
or repeated or regarded as made or repeated; and

(o)
(no Insolvency) either in its personal capacity or as trustee of the Trust, it
is not Insolvent; and

(p)
(Taxes) it has complied with all laws relating to Tax in all applicable
jurisdictions and it has paid all Taxes due and payable by it other than
Contested Taxes; and

(q)
(vesting) the Trust has not been terminated and the Security Trust in respect of
the Trust has not been terminated; and

(r)
(removal) no steps have been taken to remove the Manager; and

(s)
(subsisting breach) to its knowledge, there is no subsisting breach of its
material obligations under this document or any Transaction Document in relation
to the Trust; and

(t)
(sole trustee) it is the sole trustee of the Trust.

9.2
Repetition of representations and warranties  

The representations and warranties in this clause 9 (“Representations and
warranties”) are taken to be also made (by reference to the then current
circumstances) on the date each Drawdown Notice is given by the Class A Facility
Provider to the Trustee and each Drawdown Date.
9.3
Reliance

Each of the Trustee and the Manager acknowledges that the Class A Facility
Provider has entered into the Transaction Documents in reliance on the
representations and warranties in this clause 9.
9.4
Representations and warranties

The Class A Facility Provider represents and warrants (except in relation to
matters disclosed to the Manager and accepted by the Manager in writing) that:
(a)
(incorporation and existence) it has been incorporated as a company limited by
shares in accordance with the laws of its place of incorporation, is validly
existing under those laws and has power and authority to carry on its business
as it is now being conducted; and

(b)
(power) it has power to enter into the Transaction Documents in respect of the
Trust to which it is a party and comply with its obligations under them; and

(c)
(no contravention or exceeding power) the Transaction Documents in respect of
the Trust and the transactions under them which involve it do not contravene its
constituent documents (if any) or any law or obligation by which it is bound or
to which any of its assets are subject, or cause a limitation on its powers or
the powers of its directors to be exceeded; and

(d)
(authorisations) it has in full force and effect the authorisations necessary
for it to enter into the Transaction Documents in respect of the Trust to which
it is a party, to comply with its obligations and exercise its rights under them
and to allow them to be enforced; and

(e)
(validity of obligations) its obligations under the Transaction Documents in
respect of the Trust are valid and binding and are enforceable against it in
accordance with their terms (subject to general principles of equity and laws
affecting creditors’ rights generally).

--------------------------------------------------------------------------------

10
Event of Default

If an Event of Default occurs, then the Class A Facility Provider may declare at
any time by notice to the Trustee, the Security Trustee and the Manager that:
(a)
an amount equal to the Amount Owing is either:

(i)
payable on demand; or

(ii)
immediately due for payment;

(b)
the Class A Facility Provider’s obligations specified in the notice are
terminated.

The Class A Facility Provider may make either or both of these declarations. The
making of either of them gives immediate effect to its provisions.

--------------------------------------------------------------------------------

11
Undertakings

11.1
Trustee’s specific undertakings

Without limiting the obligations of the Trustee under the Transaction Documents
in respect of the Trust, for such time that an amount is outstanding under this
document, the Trustee undertakes to comply with, perform, observe and enforce
all the obligations on its part contained in this document and the Transaction
Documents which relate to the Trust.
11.2
Manager specific undertakings

The Manager undertakes to:
(f)
(comply with obligations) comply with, perform, observe and enforce all the
obligations on its part contained in this document and the Transaction Documents
which relate to the Trust;

(g)
(Event of Default etc) notify the Class A Facility Provider and the Trustee
promptly of full details of an Amortisation Event, a Potential Event of Default
or an Event of Default, each, where applicable, in respect of the Trust, of
which it is aware or otherwise of an event of which it is aware with the giving
of notice, lapse of time or fulfilment of any condition will become such an
Event of Default or an Amortisation Event in respect of the Trust, and the steps
taken by it to remedy any such event;

(h)
(notify breach) promptly notify the Class A Facility Provider and the Trustee of
a breach of, or a change in, the status of the representations and warranties
set out in clause 9 (“Representations and warranties”);

(i)
(reporting) provide to the Class A Facility Provider in a form and on the date
agreed between the Manager and the Class A Facility Provider (such date to occur
no more frequently than calendar monthly), such reports as may reasonably be
required by the Class A Facility Provider from time to time in respect of the
Trust;

(j)
(amendments) without the consent of the Class A Facility Provider, not amend,
vary or alter, or consent to any amendment, variation or alteration of any
Transaction Document in respect of the Trust;

(k)
(timely payment) manage the cash flow of the Trustee in respect of the Trust
such that sufficient income will be available to the Trustee to make timely
payment of interest due under this document and such that the Trustee will be
able to meet its obligations to repay the Amount Owing on the Final Maturity
Date;

(l)
(certification) deliver a certificate to the Class A Facility Provider and the
Trustee, from time to time stating that there is no subsisting Event of Default
or specifying the details of any such Event of Default;

(m)
(withhold consent) withhold its consent or approval to any matter or thing which
under the Transaction Documents in relation to the Trust requires such consent
or approval, or which is prohibited, without the prior written consent of the
Class A Facility Provider and no such action will be effective in the absence of
such consent;

(n)
(obligations to act) where the Transaction Documents in relation to the Trust
requires the Manager to act (including as to the exercise of any discretion or
power, the making of any determination, the formation of any opinion or the
granting of any consent) :

(i)
request instructions or directions from Class A Facility Provider as to how it
should act; and

(ii)
act in accordance with any instructions or directions of the Class A Facility
Provider and take all action necessary to comply with any such instructions or
directions,

unless to do so would be unlawful, would cause any party to breach a term of a
Transaction Document in respect of the Trust or would affect the Trustee’s right
of indemnity out of the Trust Assets;
(o)
(other borrowings) not, without the consent of the Class A Facility Provider
direct the Trustee to have any other borrowings except as expressly contemplated
by the Transaction Documents in relation to the Trust; and

(p)
(Trust) perform its management duties in respect of the Trust in accordance with
the Management Deed and the standards of a reasonably prudent manager of
equivalent trusts in the market place.

--------------------------------------------------------------------------------

12
Increased costs

12.1
Indemnification

The Trustee agrees to indemnify the Class A Facility Provider on demand for any
cost incurred by or on behalf of the Class A Facility Provider if the Class A
Facility Provider reasonably determines that:
(q)
a Directive, or change in Directive, in either case applying for the first time
after the date of this document; or

(r)
a change in a Directive’s interpretation or administration by an authority after
the date of this document; or

(s)
compliance by the Class A Facility Provider with any such Directive, changed
Directive or changed interpretation or administration,

directly or indirectly:
(t)
increases the cost of the Facility to the Class A Facility Provider; or

(u)
reduces any amount received or receivable by, or the effective return to, the
Class A Facility Provider, in connection with the Facility; or

(v)
reduces the return on capital allocated to the Facility, or the overall return
on capital of the Class A Facility Provider.

In this clause 12.1, a reference to a Directive does not include a Directive
imposing or changing the basis of a Tax on the overall net income of the Class A
Facility Provider or any other entity.
Indemnification need not be in the form of a lump sum and may be demanded as a
series of payments.
Any demand under this clause 12.1 is to be made by the Class A Facility
Provider.
If a Class A Facility Provider makes a demand under this clause 12.1, it agrees
to provide the Trustee and the Manager with reasonably detailed calculations
showing how the amount demanded has been ascertained. However, nothing in this
clause obliges the Class A Facility Provider to provide details of its business
or tax affairs which it considers in good faith to be confidential. In
calculating such amounts the Class A Facility Provider may use averaging and
attribution methods or any other methods it considers appropriate to determine
the relevant amount provided such methods are reasonable in the circumstances.
12.2
Possible minimisation

The Trustee agrees to compensate the Class A Facility Provider whether or not
the increase or reduction could have been avoided. However, if the Trustee or
the Manager asks, the Class A Facility Provider agrees to consider ways of
minimising any increase or reduction.

--------------------------------------------------------------------------------

13
Illegality or impossibility

13.1
Class A Facility Provider’s right to suspend or cancel

This clause 13 applies if the Class A Facility Provider determines that any
event occurs, including without limitation:
(a)
a change in a Directive; or

(b)
a change in the interpretation or administration of a Directive by an authority;
or

(c)
a Directive,

applying for the first time after the date of this document, which makes it (or
will make it) illegal or impossible in practice for the Class A Facility
Provider to fund, provide, or continue to fund or provide, financial
accommodation under this document. In these circumstances, the Class A Facility
Provider by giving a notice to the Trustee and Manager, may suspend or cancel
some or all of its obligations under this document as indicated in the notice.
13.2
Extent and duration

The suspension or cancellation:
(a)
must apply only to the extent necessary to avoid the illegality or
impossibility; and

(b)
in the case of suspension, may continue only for so long as the illegality or
impossibility continues.

13.3
Notice requiring early redemption

If the illegality or impossibility relates to the funding of the Class A Notes,
the Class A Facility Provider by giving a notice to the Trustee and the Manager,
may require early redemption of all or part of the Class A Notes and interest
accrued on such Class A Notes. The Trustee agrees to repay the amount specified
on the first Interest Payment Date which is on or after 20 Business Days after
receiving the notice (or, if earlier, on the date the illegality or
impossibility arises).
13.4
Class A Facility Provider to seek alternative funding method

If a notice is given pursuant to clause 13.3 (“Notice requiring early
redemption”), then the Class A Facility Provider agrees to use reasonable
endeavours for a period of 20 Business Days to make the relevant financial
accommodation available by some alternative means (including changing its
lending office to another then existing lending office or making the financial
accommodation available through a Related Entity of the Class A Facility
Provider).

--------------------------------------------------------------------------------

14
Acknowledgment of Trust Deed and General Security Agreement

14.1
Trust Deed and General Security Agreement

The parties acknowledge and agree that the Trustee and the Manager in exercising
their powers and discretions under this document, and in performing their
obligations under this document, must act in accordance with their duties and
obligations under the Master Trust Deed, the Supplementary Terms Notice in
respect of the Trust and the General Security Agreement in respect of the Trust
and may exercise such powers and discretions as provided in the Master Trust
Deed, the Supplementary Terms Notice in respect of the Trust and the General
Security Agreement in respect of the Trust and (without limitation) in forming
any opinion may obtain and act upon the advice of persons who are not parties to
this document in accordance with (in the case of the Trustee) clause 16
(“Delegation and reliance on advice”) of the Master Trust Deed and (in the case
of the Manager) clause 4 (“Delegation and reliance on advice”) of the Management
Deed.
14.2
Bound

The parties acknowledge that they are bound by the terms of the Master Trust
Deed, the Supplementary Terms Notice in respect of the Trust, the Security Trust
Deed and the General Security Agreement in respect of the Trust.

--------------------------------------------------------------------------------

15
Costs and indemnities

15.1
What Trustee agrees to pay

The Trustee agrees to pay or reimburse:
(a)
the reasonable Costs of the Class A Facility Provider in connection with:

(i)
the negotiation, preparation, execution and registration of and payment of Taxes
on, any Transaction Document in respect of the Trust; and

(ii)
it being satisfied that conditions to issue and funding each Drawdown have been
met; and

(iii)
giving and considering consents, waivers, variations, discharges and releases
and producing title documents; and

(b)
the Costs of the Class A Facility Provider in otherwise acting in connection
with the Transaction Documents in respect of the Trust, such as exercising,
enforcing or preserving rights (or considering doing so) including any Costs
incurred in the evaluation of any matter of material concern to the Class A
Facility Provider, or doing anything in connection with any enquiry by an
authority involving the Trustee, the Manager or the Class A Facility Provider
(in the case of the Class A Facility Provider, where such enquiry is connected
with the transactions contemplated by this document or the Transaction Documents
in relation to the Trust); and

(c)
Taxes and fees (including registration fees) and fines and penalties in respect
of fees paid, or that the Class A Facility Provider reasonably believes are
payable, in connection with any Transaction Document in respect of the Trust or
a payment or receipt or any other transaction contemplated by any Transaction
Document in respect of the Trust. However, the Trustee need not pay a fine or
penalty in connection with Taxes or fees to the extent that it has placed the
Class A Facility Provider in sufficient cleared funds for the Class A Facility
Provider to be able to pay the Taxes or fees by the due date.

The Trustee (and in respect of (b), the Manager) agrees to pay amounts due under
this clause on demand from the Class A Facility Provider.
15.2
Indemnity

The Trustee indemnifies the Class A Facility Provider against any liability or
loss arising from, and any Costs incurred in connection with:
(a)
financial accommodation requested under a Transaction Document in respect of the
Trust not being provided in accordance with the request for any reason except
default of the Class A Facility Provider; or

(b)
the Class A Facility Provider acting in connection with a Transaction Document
in respect of the Trust in good faith on faxes purporting to originate from the
offices of the Trustee or to be given by an Authorised Officer of the Trustee;
or

(c)
an Amortisation Event or an Event of Default in respect of the Trust; or

(d)
the Class A Facility Provider exercising or attempting to exercise a right or
remedy in connection with a Transaction Document in respect of the Trust after
an Amortisation Event or an Event of Default in respect of the Trust; or

(e)
the Trustee or the Manager breaching any of its obligations to any person under
any Transaction Document or making any incorrect representation or warranty to
any person under a Transaction Document in relation to the Trust; or

(f)
the Class A Facility Provider receiving payments of principal or interest on a
day other than an Interest Payment Date for any reason.

The Trustee agrees to pay amounts due under this indemnity on demand from the
Class A Facility Provider.
15.3
Items included in loss, liability and Costs

The Trustee agrees that:
(a)
the Costs referred to in clause 15.1 (“What Trustee agrees to pay”), and the
liability, loss or Costs referred to in clause 15.2 (“Indemnity”), include legal
Costs in accordance with any written agreement as to legal costs (whether or not
the Trustee is a party to that agreement) or, if no agreement, on whichever is
the higher of a full indemnity basis or solicitor and own client basis and
rating agency fees; and

(b)
the Costs referred to in clause 15.1(a) and 15.1(b) (“What Trustee agrees to
pay”) include those paid, or that the Class A Facility Provider reasonably
believes are payable, to persons engaged by the Class A Facility Provider in
connection with the Transaction Documents in respect of the Trust (such as
consultants); and

(c)
loss or liability and any Costs in any indemnity under the Transaction Documents
in respect of the Trust may include Break Costs. If the Class A Facility
Provider makes a demand for Break Costs under this document, it agrees to
provide the Trustee and the Manager with reasonably detailed calculations
showing how the amount demanded has been ascertained.

15.4
Payment of third party losses

The Trustee agrees to pay an amount equal to any liability or loss and any Costs
of the kind referred to in clause 15.2 (“Indemnity”) suffered or incurred by:
(a)
any attorney appointed by the Trustee under this document; or

(b)
any employee, officer, agent or contractor of the Class A Facility Provider.

15.5
Currency conversion on judgment debt

If a judgment, order or proof of debt for an amount in connection with a
Transaction Document in respect of the Trust is expressed in a currency other
than that in which the amount is due under the Transaction Document in respect
of the Trust, then the Trustee indemnifies the Class A Facility Provider
against:
(a)
any difference arising from converting the other currency if the rate of
exchange used by the Class A Facility Provider under clause 6.4 (“Currency of
payment”) for converting currency when it receives a payment in the other
currency is less favourable to the Class A Facility Provider than the rate of
exchange used for the purpose of the judgment, order or acceptance of proof of
debt; and

(b)
the Costs of conversion.

The Trustee agrees to pay amounts due under this indemnity on demand from the
Class A Facility Provider.

--------------------------------------------------------------------------------

16
GST

16.1
Consideration GST exclusive

Unless expressly stated otherwise in this document, all amounts payable or
consideration to be provided under this document are exclusive of GST.
16.2
Payment of GST

If GST is payable on any supply made under this document, for which the
consideration is not expressly stated to include GST, the recipient agrees to
pay to the supplier an additional amount equal to the GST at the same time that
the consideration for the supply is to be provided. However:
(d)
the recipient need not pay the additional amount until the supplier gives the
recipient a tax invoice or an adjustment note; and

(e)
if an adjustment event arises in respect of the supply, the additional amount
will be adjusted to reflect the adjustment event and the recipient or the
supplier (as the case may be) must make any payments necessary to reflect the
adjustment.

16.3
Reimbursements

If a party is required under this document to indemnify another party or pay or
reimburse costs of another party, that party agrees to pay:
(c)
the relevant amount less any input tax credits to which the other party (or to
which the representative member for a GST group of which the other party is a
member) is entitled; and

(d)
if the indemnity or payment or reimbursement is subject to GST, an amount equal
to that GST, in accordance with clause 16.2 (“Payment of GST”).

16.4
Interpretation

All expressions used in this clause 16 (“GST”) which are defined in the GST Law
have the meanings given to them in the GST Law. GST Law has the same meaning it
has in the GST Act.

--------------------------------------------------------------------------------

17
Interest on overdue amounts

17.1
Compounding

Any interest in connection with this document in relation to the Class A Notes
which is not paid when due for payment may be added to the overdue amount by the
Class A Facility Provider at intervals which the Class A Facility Provider
determines from time to time or, if no determination is made, every 30 days.
Interest is payable on any amount which is overdue for payment (including any
amounts of interest added to the overdue amount in accordance with the previous
clause) at a rate equal to the Interest Rate plus 2% per annum in the manner set
out in clause 4 (“Interest”).
17.2
Interest following judgment

If a liability becomes merged in a judgment, the Trustee agrees to pay interest
on the amount of that liability as an independent obligation. This interest:
(e)
accrues daily from (and including) the date the liability becomes due for
payment both before and after the judgment up to (but excluding) the date the
liability is paid; and

(f)
is calculated at the judgment rate or the Interest Rate (whichever is higher).

The Trustee agrees to pay interest under this clause on demand from the Class A
Facility Provider.

--------------------------------------------------------------------------------

18
Obligations in relation to offer or sale of the Class A Notes

18.1
No disclosure document

The Class A Facility Provider acknowledges that no disclosure document in
relation to any Class A Note has been lodged with the Australian Securities and
Investments Commission.
18.2
Restrictions on offer and sales of Class A Notes

The Class A Facility Provider agrees that it will not:
(c)
directly or indirectly offer, sell or transfer any Class A Note or distribute
any disclosure document, prospectus, circular, advertisement or other offering
material relating to any Class A Note in any jurisdiction except under
circumstances that will result in compliance with the laws of that jurisdiction;
or

(d)
make any offer or invitation for the sale or transfer of any Class A Note in
Australia unless such offer or invitation does not require disclosure to
investors under Part 6D.2 or Chapter 7 of the Corporations Act; or

(e)
circulate or issue a disclosure document, prospectus or other offering material
relating to any Class A Note in Australia which requires lodging under Chapter
6D or Chapter 7 of the Corporations Act.

18.3
Class A Facility Providers to observe laws

The Class A Facility Provider agrees to comply with laws in any jurisdiction in
which it may subscribe for, offer, sell or transfer any Class A Note. Neither
the Trustee nor the Manager has any responsibility for obtaining any
authorisations the Class A Facility Provider requires in connection with the
subscription, offer, sale or transfer of any Class A Note.

--------------------------------------------------------------------------------

19
Dealing with interests

19.1
No dealing by Trustee

The Trustee may not assign or otherwise deal with its rights under any
Transaction Document in respect of the Trust or allow any interest in them to
arise or be varied, in each case, without the Class A Facility Provider’s
consent other than as expressly contemplated by the Transaction Documents in
respect of the Trust.
19.2
Dealings by Class A Facility Provider

Subject to clause 3.4 (“Transfer of Class A Notes”), the Class A Facility
Provider may deal with its rights under the Transaction Documents in respect of
the Trust (including by assignment or participation) without the consent of any
other person.

--------------------------------------------------------------------------------

20
Notices

20.1
Form

Unless expressly stated otherwise in the Transaction Documents in respect of the
Trust, all notices, certificates, consents, approvals, waivers and other
communications in connection with this document in respect of the Trust must be
in writing, signed by an Authorised Officer of the sender and marked for
attention as set out or referred to in the Details or, if the recipient has
notified otherwise, marked for attention in the way last notified.
20.2
Delivery

They must be:
(a)
left at the address set out or referred to in the Details; or

(b)
sent by prepaid post (airmail, if appropriate) to the address set out or
referred to in the Details; or

(c)
sent by fax to the fax number set out or referred to in the Details; or

(d)
sent by email to the email address set out or referred to in the Details.

However, if the intended recipient has notified a changed postal or email
address or changed fax number, then the communication must be to that address or
number.
20.3
When effective  

They take effect from the time they are received unless a later time is
specified in them.
20.4
Receipt – postal  

If sent by post, they are taken to be received three Business Days after posting
(or seven Business Days after posting if sent to or from a place outside
Australia).
20.5
Receipt – fax

If sent by fax, they are taken to be received at the time shown in the
transmission report as the time that the whole fax was sent, provided they are
received in legible form.
20.6
Receipt – email

If sent by email, they are taken to be received at the time shown in the email
as the time that the email was received, provided they are received in a
readable form.
20.7
Receipt – general

Despite clauses 20.4 (“Receipt – postal”), 20.5 (“Receipt – fax”) and 20.6
(“Receipt – email”), if they are received after 5:00pm in the place of receipt
or on a non-Business Day, they are taken to be received at 9:00am on the next
Business Day.
20.8
Waiver of notice period

The Class A Facility Provider may waive a period of notice required to be given
by the Trustee or Manager under this document.
20.9
Change of Details

Each of the parties agree to give to every other party to this document, at
least 5 Business Days’ notice of a change to their Details.
20.10
Exception to email

Unless the body of an email and/or an attachment to an email (as applicable) is
signed by an Authorised Officer, no notice, certificate, consent, approval,
waiver or other communication in connection with this document in respect of the
Trust will be effective if it is sent to or received by the Manager or the Class
A Facility Provider in the form of an email.

--------------------------------------------------------------------------------

21
General

21.1
Prompt performance

(e)
If a Transaction Document in respect of the Trust specifies when the Trustee or
Manager agrees to perform an obligation, the Trustee and Manager agree to
perform it by the time specified; and

(f)
The Trustee and Manager agree to perform all other obligations promptly.

21.2
Consents  

The Trustee and Manager acknowledge that any consent the Class A Facility
Provider gives to them in connection with a Transaction Document in respect of
the Trust may be subject to conditions.
21.3
Set-off

No party (“First Party”) may set off any amount due for payment by the First
Party to another party to this document (“Second Party”), against any amount due
for payment by the Second Party to the First Party under the Transaction
Documents in respect of the Trust at any time.
21.4
Discretion in exercising rights

The Class A Facility Provider may exercise a right or remedy or give or refuse
its consent under a Transaction Document in respect of the Trust in any way it
considers appropriate (including by imposing conditions).
21.5
Partial exercising of rights

If the Class A Facility Provider does not exercise a right or remedy under a
Transaction Document in respect of the Trust fully or at a given time, the
Class A Facility Provider may still exercise it later.
21.6
No liability for loss

The Class A Facility Provider is not liable for loss caused by the exercise or
attempted exercise of, failure to exercise, or delay in exercising, a right or
remedy under a Transaction Document in respect of the Trust.
21.7
Conflict of interest  

Each of the Class A Facility Provider’s rights and remedies under any
Transaction Document in respect of the Trust may be exercised even if this
involves a conflict of duty or the Class A Facility Provider has a personal
interest in their exercise.
21.8
Remedies cumulative  

The rights and remedies of the Class A Facility Provider under any Transaction
Document in respect of the Trust are in addition to other rights and remedies
given by law independently of the Transaction Document in respect of the Trust.
21.9
Indemnities  

Any indemnity in a Transaction Document is a continuing obligation, independent
of the Trustee’s other obligations under that Transaction Document in respect of
the Trust and continues after the Transaction Document in respect of the Trust
ends. It is not necessary for the Class A Facility Provider to incur expense or
make payment before enforcing a right of indemnity under a Transaction Document
in respect of the Trust.
21.10
Rights and obligations are unaffected  

Rights given to the Class A Facility Provider under a Transaction Document in
respect of the Trust and the Trustee’s and Manager’s liabilities under it are
not affected by anything which might otherwise affect them at law.
21.11
Inconsistent law  

To the extent permitted by law, each Transaction Document in respect of the
Trust prevails to the extent it is inconsistent with any law.
21.12
Supervening legislation

Any present or future legislation which operates to vary the obligations of the
Trustee or the Manager in connection with a Transaction Document in respect of
the Trust with the result that the Class A Facility Provider’s rights, powers or
remedies are adversely affected (including by way of delay or postponement) is
excluded except to the extent that its exclusion is prohibited or rendered
ineffective by law.
21.13
Variation and waiver  

A provision of a Transaction Document in respect of the Trust, or right created
under it, may not be waived or varied except in writing signed by the party or
parties to be bound.
21.14
Confidentiality  

Each party agrees not to disclose information provided by any other party that
is not publicly available (including the existence of or contents of any
Transaction Document in respect of the Trust) except:
(a)
to any person in connection with an exercise of rights or a dealing with rights
or obligations under a Transaction Document in respect of the Trust; or

(b)
to officers, employees, legal and other advisers and auditors of the Class A
Facility Provider in respect of the Trust; or

(c)
to any party to this document or any Related Entity of any party to this
document, provided the recipient agrees to act consistently with this
clause 21.14; or

(d)
with the consent of the party who provided the information (such consent not to
be unreasonably withheld); or

(e)
to any rating agency of any Trust; or

(f)
any disclosure the disclosing party reasonably believes is required by any law
or stock exchange (except that this paragraph does not permit a party to
disclose any information under section 275(4) of the PPSA unless section 275(7)
of the PPSA applies).

Each party consents to disclosures made in accordance with this clause 21.14.
21.15
Further steps  

The Trustee and Manager agree to do anything the Class A Facility Provider
reasonably asks (such as obtaining consents, signing and producing documents and
getting documents completed and signed):
(a)
to bind the Trustee and Manager and any other person intended to be bound under
the Transaction Documents in respect of the Trust; or

(b)
to show whether the Trustee and Manager are complying with this document.

21.16
Counterparts  

This document may consist of a number of copies, each signed by one or more
parties to the agreement. If so, the signed copies are treated as making up the
one document.
21.17
Governing law  

This document is governed by the law in force in the place specified in the
Details and each party submits to the non-exclusive jurisdiction of the courts
of that place.
21.18
Serving documents  

Without preventing any other method of service, any document in a court action
may be served on a party by being delivered to or left at that party’s address
for service of notices under clause 20 (“Notices”).

--------------------------------------------------------------------------------

22
Limitation of Liability

Clause 17 (“Indemnity and limitation of liability”) of the Master Trust Deed is
incorporated into this document as if it was set out in full in this document
with any necessary amendments to clause references and references to applicable
documents.

--------------------------------------------------------------------------------

23
Australian Financial Services Licence

As at the date of this document, Perpetual Trustee Company Limited
(ABN 42 000 001 007) has obtained an Australian Financial Services Licence under
Part 7.6 of the Corporations Act (Australian Financial Services Licence Number
236643). As at the date of this document, Perpetual Trustee Company Limited
(ABN 42 000 001 007) has appointed Perpetual Corporate Trust Limited
(ABN 99 000 341 533) to act as its authorised representative under that licence
(Authorised Representative Number 266799).

--------------------------------------------------------------------------------

24
Interpretation

24.1
Definitions

These meanings apply unless the contrary intention appears:
Advance means the initial Invested Amount of a Class A Note subscribed for by
the Class A Facility Provider or the increase in the Invested Amount of an
existing Class A Note in accordance with a Drawdown Notice.
Amount Owing means, at any time for the Class A Facility Provider, the total of
all amounts which are then due for payment, or which will or may become due for
payment, in connection with this document and the Class A Notes (including
transactions in connection with them) to the Class A Facility Provider.
Availability Period has the meaning given to such term in the Details.
Bank Bill Rate means, for an Interest Period, the average bid rate for Bills
having a tenor closest to the Interest Period as displayed on the “BBSW” page of
the Reuters Monitor System on the first day of that Interest Period.
However, if the average bid rate for that tenor:
(a)
is not displayed by 10:30 am on that day; or

(b)
is displayed but the Manager determines that there is an obvious error in that
rate; or

(c)
is otherwise not available,

then Bank Bill Rate means the rate determined by the Manager in good faith at
approximately 10:30 am on that day, having regard, to the extent possible, to
the rates otherwise bid for Bills of that tenor at or around that time
(including any displayed on the “BBSY” page of the Reuters Monitor System).
Bill has the meaning it has in the Bills of Exchange Act 1909 (Cwlth) and a
reference to the acceptance of a Bill is to be interpreted in accordance with
that Act.
Break Costs means an amount, reasonably determined by the Class A Facility
Provider and notified to the Manager prior to any applicable prepayment, equal
to any loss, cost or liability incurred by the Class A Facility Provider because
of the termination of arrangements it has made with others to fund (or to
maintain its funding of) financial accommodation under the Transaction Documents
or the loss of interest which the Class A Facility Provider may suffer by
reinvesting the proceeds of any prepayment until the following Interest Payment
Date.
Class A Facility Principal Outstanding means, at any time, the aggregate
outstanding principal amount of all Advances at that time.
Class A Facility Provider means the person so described in the Details.
Class A Note means each note issued in accordance with this document and the
Supplementary Terms Notice:
(a)
issued for a subscription price of 100% of its principal amount under this
document and the Supplementary Terms Notice, and

(b)
designated as a Class A Note in the Supplementary Terms Notice.

Class A Note Proportion has the meaning given to that term in the Receivables
Acquisition and Servicing Agreement.
Class A Note Register means the Note Register established and maintained by the
Trustee in respect of the Class A Notes in accordance with the Master Trust
Deed.
Class B Facility Deed means the deed entitled “Southern Cross WEX 2015-1 Trust
Class B Facility Deed” dated on or about the date of this document between the
Trustee, the Manager and WEX Australia Pty Ltd.
Class B Facility Principal Outstanding has the meaning given to that term under
the Class B Facility Deed.
Code means the United States of America Internal Revenue Code of 1986.
Commitment means the amount set out as such in the Details as reduced by the
total of all cancellations and increased by all increases in accordance with
this document.
Contested Tax means a Tax payable by the Trustee in respect of the Trust
constituted pursuant to this document where the Trustee:
(a)
in good faith, and in accordance with proper procedures, is contesting its
liability to pay that Tax; and

(b)
is not required by applicable law to pay that Tax prior to contesting its
liability to pay that Tax; and

(c)
has satisfied the Class A Facility Provider that it has set aside sufficient
reserves of liquid assets in respect of the Trust to pay that Tax and any fine,
penalty or interest payable if the contest is unsuccessful.

Costs includes costs, charges and expenses, including those incurred in
connection with advisers.
Details means the section of this document headed “Details”.
Directive means:
(a)
a law; or

(b)
a treaty, an official directive, request, guideline or policy (whether or not
having the force of law) of any governmental agency.

Drawdown means, in respect of a Class A Note, each financial accommodation
provided by:
(a)
the issuance of that Class A Note to the Class A Facility Provider; and

(b)
by increasing the Invested Amount of that Class A Note.

Drawdown Date means the date on which a Drawdown is or is to be made.
Drawdown Notice means a completed notice containing the information and
representations and warranties set out in Schedule 1 (“Drawdown Notice
(clause 2)”).
Excluded Tax means:
(a)
any Tax required to be withheld or deducted as a result of the Class A Facility
Provider not subscribing for or holding the Notes in carrying on a business at
or through a permanent establishment in Australia;

(b)
any Tax required to be withheld or deducted as a result of the Class A Facility
Provider not supplying the Trustee with an appropriate Australian tax file
number, (if applicable) Australian business number or proof of an exemption from
a requirement to provide such details; and

(c)
any Taxes required to be withheld or deducted pursuant to a notice or direction
issued by the Commissioner of Taxation under section 255 of the Tax Act or
section 260-5 of Schedule 1 to the Taxation Administration Act 1953 of the
Commonwealth of Australia or any similar law.

Facility means the facility offered under this document.
FATCA means sections 1471 through to 1474 of the Code or any consolidation,
amendment, re-enactment or replacement of those provisions and including any
regulations or official interpretations issued, agreements (including, without
limitation, intergovernmental agreements) entered into or non-United States laws
enacted with respect thereto.
Final Maturity Date means the final maturity date set out in the Details, but if
that is not a Business Day, then the preceding Business Day as extended by
agreement in writing by the parties to this document.
General Security Agreement means the document entitled “Southern Cross WEX
2015-1 Trust General Security Agreement” entered into between the Trustee and
the Security Trustee dated on or about the date of this document.
Governmental Agency has the meaning given to that term in the Receivables
Acquisition and Servicing Agreement.
Interest Payment Date means each Payment Date.
Interest Period has the meaning given to that term in the Details.
Interest Rate has the meaning given to that term in the Details.
Manager means the person so described in the Details.
Margin has the meaning given to that term in the Details.
Maximum Class A Note Proportion has the meaning given to that term in the
Receivables Acquisition and Servicing Agreement.
Renewal Date means, on any day, the last day of the then current Availability
Period.
Security Trust Deed means the deed entitled “Southern Cross Trust Security Trust
Deed” between the Trustee, the Manager and the Security Trustee, dated
14 September 2006.
Supplementary Terms Notice means the deed entitled “Supplementary Terms Notice -
Southern Cross WEX 2015-1 Trust” between, amongst others, the Trustee, WEX
Australia Pty Ltd, the Manager and the Security Trustee, dated on or about the
date of this document.
Taxes means taxes, levies, imposts, charges and duties (including withholding
tax, approved issuer levy, stamp and transaction duties) together with any
related interest, penalties, fines and expenses payable in connection with them,
except if imposed on or calculated having regard to, the net income of the Class
A Facility Provider.
Trust means the Southern Cross WEX 2015-1 Trust.
Trustee means the person so described in the Details.
Unutilised Commitment means, at any time, the Commitment at that time less the
Class A Facility Principal Outstanding at that time.
Utilised Commitment means, at any time, the Class A Facility Principal
Outstanding at that time.
24.2
Other definitions

Unless otherwise defined in this document, words and phrases defined in Security
Trust Deed or the Supplementary Terms Notice have the same meaning in this
document, with references to “this document” being construed as references to
this document. In the event of an inconsistency between a definition in the
Security Trust Deed or the Supplementary Terms Notice and this document, the
definition in this document prevails. In the event of any inconsistency between
a definition in the Supplementary Terms Notice and a definition in the Security
Trust Deed, the definition in the Supplementary Terms Notice will prevail.
24.3
Interpretation

Clauses 25.2 (“References to certain general terms”) to 25.4 (“Headings”)
(inclusive) of the Security Trust Deed are deemed to be incorporated in this
document as if set out in full in it.
24.4
Limitation

The rights and obligations of the parties under this document relate only to the
Trust. The Class A Facility Provider has no obligation under this document to
provide financial accommodation to the Trust in respect of any other Trust
established under the Master Trust Deed.


EXECUTED as a deed




Schedule 1 - Drawdown Notice (clause 2)
To:
Perpetual Corporate Trust Limited as trustee of the Southern Cross WEX 2015-1
Trust

Level 12
123 Pitt Street
Sydney NSW 2000
(“Trustee”)


And:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.

Level 25
The Gateway
1 Macquarie Place
Sydney NSW 2000
(“Manager”)


[Date]
Dear Sirs
Drawdown Notice - Southern Cross WEX 2015-1 Trust Class A Facility Deed between
the Trustee, The Bank of Tokyo-Mitsubishi UFJ, Ltd. (“Manager” and “Class A
Facility Provider”) dated [                  ] (“Class A Facility Deed”)
Under clause 2.2 (“Requesting issue of Class A Notes”) of the Class A Facility
Deed, the Class A Facility Provider gives notice as follows.1  
Issue under Facility
The Class A Facility Provider wants to provide a Drawdown in accordance with
clause [3.1(b)(i) / 3.1(b)(ii)(A) / 3.1(b)(ii)(B)] (“Subscription and issue”)
under the Facility.
•
The proposed Drawdown Date is [ ]2.

•
The aggregate amount of the proposed Drawdown is A$[      ]3.

•
The proceeds of the Drawdown is to be paid to:

Account number:
[                        ]

Account name:
[                        ]

Bank:
[                        ]

Branch:
[                        ]

BSB:
[                        ]

The Class A Facility Provider confirms to the Trustee and the Manager that the
conditions precedent contained in the Class A Facility Deed are to its
satisfaction.
Clause 24 (“Interpretation”) of the Class A Facility Deed applies to this notice
as if it was fully set out in this notice as if any references to “this
document” were references to “this notice”.






........................................
[Name of person] being
an Authorised Officer of
Class A Facility Provider




Instructions for completion
1
All items must be completed for the relevant Facility.

2
Must be the relevant Payment Date, which must be a Business Day within the
Availability Period.

3
Must be at least A$[ ].





Schedule 2 - Transfer of Class A Notes (clause 3.4)

--------------------------------------------------------------------------------

1
Form of transfer

All transfers of a Class A Note must be in writing in the form of the transfer
as agreed between the Trustee (at the direction of the Manager) and the Class A
Facility Provider (“Transfer Form”).

--------------------------------------------------------------------------------

2
Execution of transfer

Every Transfer Form must be duly completed, duly stamped (if applicable),
executed by the transferor and the transferee and delivered to the Trustee. The
transferor is deemed to remain the Noteholder for all purposes until the name of
the transferee is entered into the Class A Note Register.

--------------------------------------------------------------------------------

3
Restrictions on transfer

A Noteholder is only entitled to transfer a Class A Note if:
(a)
the amount payable by the proposed transferee in relation to the relevant Class
A Note is A$500,000 or more or if the offer or invitation to the offer or
invitation to the proposed transferee by the Noteholder in relation to the Class
A Note does not require disclosure to investors in accordance with Part 6D.2 or
Chapter 7 of the Corporations Act;

(b)
the offer or invitation is not made to a person who is a “retail client” within
the meaning of section 761G of the Corporations Act;

(c)
the offer or invitation giving rise to the transfer does not constitute an offer
or invitation to the public for the purposes of Section 82 of the Corporations
Act;

(d)
the transfer would not cause the Trustee to withhold any amounts of tax in
respect of interest payments under the relevant Class A Notes; and

(e)
the transfer would not otherwise breach any restriction on transfer of the Class
A Note contained in the Security Trust Deed, any Transaction Document or any
applicable law.

--------------------------------------------------------------------------------

4
Trustee may refuse to register

The Trustee may refuse to register any Transfer Form:
(a)
if it is not duly completed, executed and stamped (if necessary); or

(b)
if it contravenes or fails to comply with the terms of this document; or

(c)
if the transfer would result in a contravention of or failure to observe the
provisions of a law of a state or territory of the Commonwealth of Australia, or
of the Commonwealth of Australia.

The Trustee is not bound to give any reason for refusing to register any
Transfer Form and its decision is final, conclusive and binding. If the Trustee
refuses to register a Transfer Form, it must, as soon as practicable following
that refusal, send to the relevant Noteholder and to the party seeking to take
the transfer of the Class A Note notice of that refusal. The Trustee has no
obligation to enquire whether a transfer of a Class A Note complies with the
restrictions in this document.

--------------------------------------------------------------------------------

5
Registration of transferee

Subject to the terms of this schedule, the Trustee must upon receipt of a
Transfer Form register the transferee in the Register. No fee is to be charged
for the registration of any Transfer Form.

--------------------------------------------------------------------------------

6
No transfer if Class A Note Register closed

The Trustee may refuse to register any Transfer Form for such period as the
Class A Note Register is closed for any reason or any purpose.

--------------------------------------------------------------------------------

7
Rights and obligations of transferee

The Class A Notes are negotiable. A transferee of a Class A Note pursuant to
this document has the following rights and obligations from the time of
registration:
(a)
all those rights which the transferor previously had; and

(b)
all those obligations of the Noteholder as provided by this document as if the
transferee was originally a party to it.

--------------------------------------------------------------------------------

8
When transfer effective

Subject to refusal by the Trustee to register a transfer of a Class A Note under
this clause, and subject to condition 9 (“Transfer Form received when Register
closed”), a Transfer Form is deemed for the purposes of this document to take
effect and be registered from the beginning of the Business Day on which the
Transfer Form was received by the Trustee, except that if a Transfer Form is
received by the Trustee after 3:30 pm in Sydney, the Transfer Form is deemed not
to be effective until the next Business Day (when the Class A Note Register is
open) following its receipt by the Trustee.

--------------------------------------------------------------------------------

9
Transfer Form received when Register closed

If a Transfer Form is received by the Trustee during any period when the Class A
Note Register is closed under this document, or on any day which is not a
Business Day, the Transfer Form is deemed to be effective and registered
(subject to refusal by the Trustee to register a transfer) from the beginning of
the first Business Day on which the Class A Note Register is re-opened.

--------------------------------------------------------------------------------

10
Payments to transferee

Subject to this document, upon entry of a transferee in the Class A Note
Register, the transferee is ipso facto entitled to receive any payments then due
or which become due to the Noteholder and the Trustee is discharged for any such
payment made to the transferee and, without limiting the foregoing, whether or
not the entitlement to payment wholly or partly arose or accrued prior to the
transfer, except that where a transfer is received after the closure of the
Class A Note Register as referred to in this document for the purpose of
determining entitlements to interest or principal, but prior to the date upon
which that interest or principal is due to be paid in respect of a Class A Note,
then that interest and principal must be paid to the transferor and not the
transferee.

--------------------------------------------------------------------------------

11
Marked transfers

The Trustee must, unless the parties otherwise agree, provide marking services
in the manner set out in this clause at the Trustee’s offices or the offices of
a third party appointed pursuant to this document in Sydney. If the Trustee or a
third party is requested by a Noteholder to mark a Transfer Form, the Trustee or
the third party must so mark the Transfer Form. Until a period of 90 days (or
such other period as determined by the Trustee and the Trustee) has elapsed from
the date any Transfer Form is so marked, the Trustee or any third party must not
register any Transfer Form in respect of the Class A Note except that marked
Transfer Form.

--------------------------------------------------------------------------------

12
Reliance on documents

The Trustee is entitled to accept and assume the authenticity and genuineness of
any Transfer Form or any other document unless the Trustee has reasonable
grounds to believe that it has not been duly executed. The Trustee is not bound
to enquire into the authenticity or genuineness of any Transfer Form or other
document, nor incurs any liability for registering any Transfer Form which is
subsequently discovered to be a forgery or otherwise defective, unless the
Trustee had actual notice of such forgery or defect at the time of registration
of such Transfer Form.

--------------------------------------------------------------------------------

13
Specimen signatures

The Trustee may (but need not) require a Noteholder to submit specimen
signatures (and, in the case of a corporation, may require those signatures to
be authenticated by a secretary or director of the Noteholder) of persons
authorised to execute Transfer Forms on behalf of the Noteholder and is entitled
to assume (until notified to the contrary) that such authority has not been
revoked.

--------------------------------------------------------------------------------

14
Persons entitled on transmission

If a Noteholder dies, the Trustee will recognise only the survivor or survivors
(where the deceased was a joint Noteholder) or the administrators (in all other
cases) as having any title to the Class A Note registered in the name of the
deceased.

--------------------------------------------------------------------------------

15
Registration on transmission

A person who becomes entitled to a Class A Note (and gives evidence of that
entitlement to the Trustee in a form satisfactory to the Trustee) because of the
death, insolvency, bankruptcy, insanity or other disability of a Noteholder is
entitled to be registered as the Noteholder or to nominate some other person to
be registered as the Noteholder.

--------------------------------------------------------------------------------

16
Notice of election

To effect a registration under condition 15 (“Registration on transmission”),
the person must give a written notice to the Trustee requesting the
registration. If a Class A Note is to be registered in the name of a nominee of
the person, the person must also execute a transfer of the Class A Note to the
nominee. All the provisions of this document relating to the registration of
transfers apply to such a notice or transfer as if it were a transfer executed
by a Noteholder.

--------------------------------------------------------------------------------

17
Rights of transmittee prior to registration

A person who becomes entitled to the Class A Note because of the death,
insolvency, bankruptcy, insanity or other disability of a Noteholder is entitled
to receive and may give a discharge for all money payable in respect of the
relevant Class A Note.





ࣩ King & Wood Mallesons
12164631_8
Southern Cross WEX 2015-1 Trust Class A Facility Deed


3






--------------------------------------------------------------------------------







ࣩ King & Wood Mallesons
12164631_8
Southern Cross WEX 2015-1 Trust Class A Facility Deed
31 July 2015
4




--------------------------------------------------------------------------------




Signing page
DATED:     28 April 2015




Manager


SIGNED, SEALED AND DELIVERED by Eugene Ong
as attorney for THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. under power of attorney
dated 14 July 2014


in the presence of:




 /s/Ronald Lee
Signature of witness


RONALD LEE
Name of witness (block letters)
)
)
)
)
)
)
)
)
)
)
)
)
)
)














/s/Eugene Ong


   
By executing this document the attorney states that the attorney has received no
notice of revocation of the power of attorney







Class A Facility Provider


SIGNED, SEALED AND DELIVERED by Eugene Ong
as attorney for THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., SYDNEY BRANCH under
power of attorney dated 14 July 2014


in the presence of:


/s/Ronald Lee
Signature of witness


RONALD LEE
Name of witness (block letters)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)












/s/Eugene Ong








   
By executing this document the attorney states that the attorney has received no
notice of revocation of the power of attorney










ࣩ King & Wood Mallesons
12164631_8
Southern Cross WEX 2015-1 Trust Class A Facility Deed
31 July 2015
5




--------------------------------------------------------------------------------




Trustee


SIGNED, SEALED AND DELIVERED by
as attorney for PERPETUAL CORPORATE TRUST LIMITED (in its capacity as trustee of
the Southern Cross WEX 2015-1 Trust) under power of attorney dated 16 September
2014


in the presence of:




/s/ Eugene Tee
Signature of witness


EUGENE TEE
   
Name of witness (block letters)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Manish Sarat
Manish Sarat
Manager


   
By executing this document the attorney states that the attorney has received no
notice of revocation of the power of attorney


/s/Hagbarth Strom
Hagbarth Strom
Senior Transaction Manager
   
By executing this document the attorney states that the attorney has received no
notice of revocation of the power of attorney








ࣩ King & Wood Mallesons
12164631_8
Southern Cross WEX 2015-1 Trust Class A Facility Deed
31 July 2015
6


